DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a device and method of avoiding future self-interference.  During a current predetermined time period, a priori knowledge of an RF environment is used to determine a change in the environment in a next predetermined time period. Transmission on an interfering channel in response to the change leads to generation of an indication to another device to switch communications in the next predetermined time period to a new channel that is unaffected by transmission on the interfering channel. The new channel is set by the indication or is negotiated by the other device from a list of channels to use in the indication.  Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-11, 21-23, 26-27, 12-14, 16, 18 and 19-20 (renumbering as 1-21 respectively) are allowed.

Regarding claims 1, 10 and 19, the closest prior arts:
Da Silva et al (US 20140313908 A1) discloses devices, methods and non-transitory machine-readable storage devices for 
transmit circuitry configured to wirelessly communicate with another communication device on a first radio frequency (RF) channel (par 0084, 109, 0113, 0144-0146); and 
a hardware processor coupled to the transmit circuitry, the hardware processor (par 0144) configured to: 
use a priori knowledge of a future change in an RF environment to determine to transmit interfering signals on a second RF channel in response to the future change (par 109); 
configure the transmit circuitry to transmit an indication to the other communication device to indicate a third RF channel for communication with the communication device, the indication transmitted on a dedicated RF control channel that is different from frequencies of the first RF channel, the second RF channel and the third RF channel (par 0006, 0084, 0111, 0144-0146), 

Kuroda et al (US 20070026806 A1) discloses devices, methods and non-transitory machine-readable storage devices for
transmit an indication to the other communication device to indicate a third RF channel for communication with the communication device if based on a determination that transmission of the interfering signals on the second RF channel would interfere with reception of signals from the other communication device on the first RF channel (par 0003-0005, 0044, 0065), for multiple indications: each indication periodically transmitted to cover a predetermined time period between transmissions and transmitted at a specific time within each predetermined time period (par 0017, 0044 and 0064-0070, 0079).
after transmission of the indication (par 0017 and 0065-0068), configure the transmit circuitry to: 
transmit the interfering signals on the second RF channel responsive to the change in the RF environment (par 0003-0005, 0065-0069), and 
communicate with the other communication device, during the transmission of the interfering signals, via the third RF channel instead of the first RF channel (par 0065-0069).

Addepalli et al (US8989954B1) discloses devices, methods and non-transitory machine-readable storage devices for the a priori knowledge comprising a determination by the processor of a malicious signal to be transmitted by an interfering device intending to interfere with communications of the communication device (Col.7 line 26-33 and Col.20 line 19-22).

Kim et al (US 20180115370 A1) discloses devices, methods and non-transitory machine-readable storage devices for
determine that transmission of the interfering signals will cause self-interference in reception of signals from the other communication device on the first RF channel (par 0005, 0120 and 0122).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determination of the malicious signal based on a center frequency and bandwidth of the malicious signal” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining of the malicious signal based on a center frequency and bandwidth of the malicious signal” as recited in claim 12.

determining of the malicious signal based on a center frequency and bandwidth of the malicious signal” as recited in claim 19.

Claims 1, 12 and 19 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2, 5-11, 21-23, 26-27, 13-14, 16, 18 and 20 are allowed by virtue of their dependency on claims 1, 12 and 19 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473